Citation Nr: 9918732	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-48 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a retroactive award of Chapter 106 education 
benefits pursuant to Title 10, United States Code, prior to 
April 1995.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran is reported to have entered a component of the 
Army Reserve in December 1990.  The dates of any periods of 
active duty or active duty for training associated with that 
service are not shown in the record before the Board of 
Veterans' Appeals (Board).

This matter comes before the Board from a May 1996 
determination of the Buffalo, New York, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which held that 
the veteran was entitled to educational benefits commencing 
on April 26, 1995, one year prior to the date of VA's receipt 
of his application.  The veteran has appealed the award, 
claiming that he is entitled to an earlier eligibility date.  
This case was previously remanded by the Board in June 1998 
pursuant to the veteran's request for a hearing.  That 
hearing was conducted by the undersigned in Boston, 
Massachusetts, in March 1999.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's initial application for Chapter 106 
educational benefits, completed (signed) in October 1995, was 
received by the RO on April 26, 1996, wherein it was 
indicated that the veteran had attended Norwich University 
from September 1989 to May 1993.  

2.  An enrollment certification form ,certifying the 
veteran's enrollment at Norwich University from January 1992 
through May 1993, was also received by the RO on August 26, 
1996.  

3.  Chapter 106 educational benefits were made payable by the 
RO effective April 26, 1995, one year prior to receipt of the 
veteran's application therefor.


CONCLUSION OF LAW

The basic legal criteria for an award of Chapter 106 
educational benefits for any period prior to April 26, 1995, 
are not met.  10 U.S.C.A. § 16132 (West 1991); 38 C.F.R. 
§§ 21.7530, 21.7540(a), 21.7631(a)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Educational assistance benefits are 
available for members of the Selected Reserve under Chapter 
106, Title 10, United States Code (after December 1, 1994, 
10 U.S.C.A. § 1606).  The determination of an individual's 
eligibility for Chapter 106 benefits is made by the Armed 
Forces.  10 U.S.C.A. § 16132(c); 38 C.F.R. § 21.7540(a).  As 
pertinent to the present appeal, a claim for Chapter 106 
benefits must be filed with VA.  The act of enrolling in an 
approved school does not in itself constitute an informal 
claim.  38 C.F.R. § 21.7530(c).  The commencing date of an 
award of Chapter 106 benefits will be effective one year 
prior to the date of receipt of the reservist's application 
or the enrollment certification, whichever is later.  
38 C.F.R. § 21.7631(a).  This regulatory provision 
specifically provides that when an eligible reservist enters 
or reenters into training, the commencing date of his award 
of educational assistance shall be the latest of the 
following dates:  The date one year before the date VA 
receives the reservist's application or enrollment 
certification, whichever is later.  38 C.F.R. 
§ 21.7631(a)(2).  

Facts:  In the present case, the evidence on file clearly 
establishes that the veteran's application for educational 
benefits (VA Form 22-1990), signed by the veteran in October 
1995, was received by the RO on April 26, 1996.  On that 
application, the veteran indicated that he had attended 
Norwich University in Vermont from September 1989 through May 
1993.  Accompanying this application was an enrollment 
certification (VA Form 22-1999), indicating that the veteran 
had attended Norwich University full time for three semesters 
from January to May 1992, from August to December 1992, and 
from January to May 1993.  This form was signed by the 
school's certifying official on April 22, 1996.  This 
document was also received by the RO on April 26, 1996.  

Under the above-mentioned regulatory provisions, the 
commencing date for the educational benefits in question may 
not be earlier than the latter of two dates:  The date one 
year before receipt by VA of the veteran's claim for these 
benefits or, the date one year before receipt by VA of the 
enrollment certifications for the periods in question.  The 
veteran's application for educational benefits (VA Form 22-
1990) and enrollment certification (VA Form 22-1999), were 
both received by the RO on the same date of April 26, 1996.  
One year prior to the date of receipt of these documents was 
April 26, 1995.

The Board has considered the veteran's arguments in this 
case, made both in writing and in a personal hearing before 
the undersigned sitting at Boston, Massachusetts, in March 
1999.  The veteran has argued that he initiated applications 
for VA educational benefits in February 1992 and again in 
February 1993.  Also submitted was a statement from the 
veteran's military unit administrative official, who verified 
earlier attempts to initiate the veteran's VA educational 
assistance benefits.  Therein, she said that they waited for 
the paperwork to "make its way through the system."  She also 
submitted a handwritten note indicating that she had 
submitted such paperwork for the veteran in 1992.  This unit 
administrative official wrote that she submitted educational 
applications for the veteran to the "94th ARCOM."  In his 
June 1996 notice of disagreement, the veteran indicated that 
he tried to activate payment "through my unit" on earlier 
occasions.  In his December 1996 substantive appeal, the 
veteran wrote that he had completed the proper papers to 
process payment; however, this paperwork, "was either lost or 
misplaced and never submitted."  In testimony before the 
undersigned, the veteran reported that he "found this to be 
very clear with many other soldiers in the unit that the 
paperwork was lost."  He said he was "assuming" it never made 
its way to VA.  He also testified that he should not have to 
worry about processing his own paperwork.  

Analysis:  The legal criteria governing the commencement date 
of an award of educational benefits under Chapter 106 is 
explicit and is dependent on the receipt of the pertinent 
documents by VA.  Both the veteran's application for 
educational benefits and the enrollment certification were 
received by VA on the same day in April 1996 and, under the 
appropriate regulation, benefits were made payable one year 
prior to the receipt of these documents in April 1995.  No 
earlier date for payment of educational benefits is 
authorized by law or regulation.  

The veteran contends that earlier applications were lost or 
misplaced.  There is no evidence on file nor is there any 
argument that VA lost or misplaced such documents.  It seems 
clear in the written statements and testimony provided by the 
veteran that any earlier applications for educational 
benefits were lost or misplaced by the veteran's military 
Reserve chain of command, including the 94th ARCOM.  VA is 
certainly not responsible or accountable for pertinent 
documentation lost or misplaced by military authorities.

According to the veteran, he applied for VA educational 
benefits in 1992 and 1993, but then did not again apply for 
such benefits until October 1995, almost 2 years and 8 months 
after his last purported application.  While the veteran has 
indicated that he was informed that certain delays in the 
application process were to be expected, it is difficult to 
understand why the veteran himself waited so long from 
earlier purported applications until his later October 1995 
application for educational benefits.  In any event, there is 
no evidence or argument presented that VA is in any way 
responsible for the veteran's purported earlier applications 
becoming lost or misplaced.  

The veteran's enrollment certification was signed by the 
school certification officer on April 22, 1996, and VA 
received these documents four days later on April 26, 1996.  
Payment for educational benefits was then authorized one year 
prior to the date of receipt in accordance with the governing 
law and regulations discussed above.  No earlier effective 
date for the payment of such benefits is authorized by law or 
regulation and no exceptions have been provided in those 
regulatory provisions and the Board has no authority to 
overturn or disregard this very specific limitation on the 
award of Chapter 106 benefits.  38 U.S.C.A. § 7104(a).  Under 
the circumstances, the Board is without authority to grant 
the benefit sought on appeal.  It is precluded by law.  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the United States 
Court of Appeals for Veterans Claims held that, in such cases 
where the law is dispositive, the claim should be denied 
because of an absence of legal merit.




ORDER

The appeal for a retroactive award of VA educational benefits 
is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

